DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 6/7/2022 has been received and considered. In the response, Applicant amended claims 1, 4, 11 and 16. Therefore, claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 11 – 14, 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw et al. (US Pub. No. 2006/0287099 A1).
As per claim 1, Shaw et al. discloses a distributed method for hosting electronic games at a game server (see Fig. 1:160 and [0027]), comprising: obtaining a first game application that includes first gameplay instructions that perform gameplay of the first game application and one or more API calls to host routines that are implemented by a plurality of gaming platform modules, wherein the game server includes a plurality of game applications and a plurality of gaming platform modules that manage execution of the game applications (see [0107] – [0110], API manages pre-game functions, in-game functions, etc); receiving a first user request to initiate a first gaming session for the first game application (see [0104] – [1050]); in response to the first user request, initiating the first gaming session and managing execution and context of the first gaming session under control of the gaming platform modules (see Table A); assessing device and network capabilities associated with the first gaming session (see [0028] and [0029]); and managing performance of the first gaming session based on the assessed device and network capabilities and in accordance with session management routines implemented by the gaming platform modules and/or first API calls associated with the first game application (see Table A and [0107] – [0110]). 
As per claim 2, Shaw et al. discloses the host routines include instructions that, when executed by the game server, implement one or more performance management features of the game server transparently to the first game application (see [0011]).
As per claim 3, Shaw et al. discloses managing performance of the first gaming session in accordance with the session management routines implemented by the gaming platform modules further comprises: performing first API calls to a subset of the host routines associated with the first game application (the game hosting service manages statistics, see [0011]). 
As per claim 4, Shaw et al. discloses the session management routines includes executing a game profiling application and providing a user interface for profiling the game applications (see Fig. 5 – 7 and [0059] – [0071]). 
As per claim 13, Shaw et al. discloses the game server is associated with a plurality of gaming users (see Fig. 1), each having a gaming controller, a network connection to the game hosting system, and a display unit that enable each gaming user to play the plurality of game applications that are hosted by the game hosting system (see Fig. 1:100 and Fig. 2). 
As per claim 14, Shaw et al. discloses the game server is associated with a plurality of spectator users each having a gaming controller, a network connection to the game hosting system (see Fig. 1), and a display unit that enable each spectator user to view in near-real time video streams corresponding to the hosted game applications being played by the gaming users (see [0064]). 
As per claims 11 and 12, the instant claims are a system in which corresponds to the method of claims 1 – 4. Therefore, they are rejected for the reasons set forth above. 
As per claims 16 – 20, the instant claims are a non-transitory computer-readable storage medium in which corresponds to the method of claims 1 – 4. Therefore, they are rejected for the reasons set forth above. 

Examiner’s Note
Shaw et al. teaches an on-line gaming session and party management. Peterson et al. teaches performance metrics gathering from multiple video game platforms. However, the references do not expressly disclose the first user request to initiate the first gaming session is received at the game server via a first developer interface that is configured to enable users to initiate gaming sessions with one or more game applications, including the first game application, provided by a first developer of the first game application for execution on the game server, the first developer is logged onto the game server via the first developer interface, further comprising: providing an online marketplace from which users can purchase one-time and/or subscribe access to one or more second game applications provided by a plurality of distinct third party game developers, including the first developer, for execution on the game server, including providing, at the game server, login services to subscribers to the one or more game applications provided by the first developer of the first game application for execution on the game server; and providing, to each of the second game applications, a respective access to the one or more API calls to host routines implemented by the gaming platform modules; wherein the first developer interface is implemented on the game server or on a third- party server that is distinct from and communicatively coupled to the game server. 

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that Shaw does not discloses the newly amended language of “assessing device and network capabilities associated with the first gaming sessions” and “managing performance of the first gaming session based on the assessed device and network capabilities and in accordance with session management routines implemented by the gaming platform modules and/or first API calls associated with the first game application”, the Examiner respectfully disagrees. After further review, Shaw discloses computing systems may be connected together by wireline or wireless systems, by local networks or widely distributed networks.  Currently, many of the networks are coupled to the Internet which provides the infrastructure for widely distributed computing and encompasses many different networks.  Aspects of the on-line gaming session and party management are usable to distribute computer-readable instructions, code fragments, applications and the like to various distributed computing devices. The network infrastructure enables a host of network topologies such as client/server, peer-to-peer, or hybrid architectures.  The "client" is a member of a class or group that uses the services of another class or group to which it is not related.  Thus, in computing, a client is a process (i.e., roughly a set of instructions or tasks) that requests a service provided by another program.  The client process utilizes the requested service without having to "know" any working details about the other program or the service itself.  In a client/server architecture, particularly a networked system, a client is usually a computer that accesses shared network resources provided by another computer (i.e., a server).  A server is typically a remote computer system accessible over a remote network such as the Internet.  The client process may be active in a first computer system, and the server process may be active in a second computer system, communicating with one another over a communications medium, thus providing distributed functionality and allowing multiple clients to take advantage of the information-gathering capabilities of the server. Additionally, on-line gaming session and party management, communication network may host a service that is accessible from the plurality of computers. The service gathers information and tracks users of computers to provide computing services for all of the users of the service. Therefore, the client devices are assessed and determined to be capable to run in the network system. The claimed rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715